James R. Cooper, Judge, dissenting. I dissent because I disagree with the conclusion, stated in the majority opinion, that the support payments provided for in the first paragraph of provision number two were intended to be alimony payments, rather than child support payments. This paragraph is captioned with the words “support of minor children” in capital letters. The payments consist of a sum of money to be paid “per child, per month.” As the majority opinion notes, neither the agreement nor the decree made any specific provision for alimony. The sense and meaning of words used by the parties to a contract must be considered as they are taken in their plain and ordinary meaning, Farm Bureau Mutual Ins. Co. of Arkansas, Inc. v. Milburn, 269 Ark. 384, 601 S.W.2d 841 (1980), and courts are duty bound to construe a contract according to its unambiguous language without enlarging or expanding its terms. Christmas v. Raley, 260 Ark. 150, 539 S.W.2d 405 (1976). Moreover, where the language of the instrument is imprecise or obscure, the construction to be adopted is that which is most reasonable. See Love v. Couch, 181 Ark. 994, 28 S.W.2d 1067 (1930); Singer Sewing Machine Co. v. Brewer, 78 Ark. 202, 93 S.W. 755 (1906). I submit that provision number two of the parties’ agreement is unambiguous if the words “support of minor children” are given their plain and ordinary meaning, and that the majority has overturned the plain and unambiguous terms of the contract by construing this provision as an agreement to pay alimony. I think that the challenged sections of the agreement clearly provided for child support, and that the chancellor erred in concluding that he was without authority to modify the contractual child-support agreement. Crow v. Crow, 26 Ark. App. 37, 759 S.W.2d 570 (1988). I would reverse.